Title: To George Washington from Major Benjamin Tallmadge, 14 April 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] Apl 14th 1780
          
          Your Excellency’s favour of 27th ulto directed to Col. Sheldon or Officer Commanding 2d Regt L. Dragoons, has this moment come to hand—In the Absence of Col. Sheldon, who is on Commd, I have examined its Contents, & find that it is in part answered by Col. Sheldon’s letter of yesterday, & mine of the 12th inst. to your Excellency.
          I informed that I had been to Boston with the order from the Board of War, & procured the cloathing for the Regt which would be at Springfield in a few days, & without an order to Mr Bull, (Clothier at that place), to deliver us the Cloathing prepared for the Regt; the public must be at the Expence of transporting the whole to Camp & back again—Your Excellency’s wish to prevent needless Expences & delay, will, I trust, furnish us with an Order to receive the Cloathing at Springfield. As the Clothiers have had no hand in procuring the above mentioned Cloathing, (Mr Otis the Contl Agent Excepted) I trust there can be no Objection to this measure.
          With Respect to the Arms, furniture &c., necessary for the Regt, Col. Sheldon informed that all these Articles were in Store at Springfield ready to be delivered & an Order from Your Excellency for a supp⟨ly⟩ of the same will save the public an enormous Expence, as well as greatly forward the necessary Supplies for the Regt.
          The greatest Œconomy will be observed in procuring the Supplies necessary for the Regt. I am with great Regard your Excellency’s most Obedt Servt
          
            Benja. Tallmadge
          
        